United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  May 2, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 06-60472
                         Summary Calendar


                 EDNA CHIEBONAM JOHNSON (OKOYE),

                                                         Petitioner,

                                versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                         Respondent.

_________________________________________________________________

             Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A45-079-735)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In January 2003, Edna Chiebonam Johnson (Okoye) (hereinafter

Johnson), a native and citizen of Nigeria, was ordered removed from

the United States to Nigeria.   In November 2005, Johnson moved the

Board of Immigration Appeals (BIA) to reopen her case in order to

allow her to present new evidence.   The BIA denied relief, finding:

the motion was untimely; and, her case did not present exceptional




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
circumstances        warranting     the    exercise     of   its    discretionary

authority to sua sponte reopen her case.

      This court reviews the BIA’s denial of a motion to reopen

“under    a    highly    deferential       abuse   of   discretion     standard”.

Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir. 2005).

With certain limited exceptions, a “motion to reopen shall be filed

within 90 days of the date of entry of a final administrative order

of removal”.         8 U.S.C. § 1229a(c)(7)(C)(I); see also 8 C.F.R. §

1003.2(c)(2). Johnson does not challenge the BIA’s conclusion that

her motion to reopen was not filed within 90 days of the date of

entry of the BIA’s decision affirming the immigration judge’s

decision ordering her removal.             Further, she does not present any

statutory or regulatory exception to the filing of her untimely

motion to reopen.       Accordingly, this court lacks jurisdiction over

her petition.         See Osabede v. Gonzales, No. 06-60184, 2007 WL

299364,   at    *1    (29   Jan.   2007)    (per   curiam);   cf.    Panjwani    v.

Gonzales, 401 F.3d 626, 631 (5th Cir. 2005) (court has jurisdiction

to   review    BIA’s    denial     of   untimely   motion    to    reopen   because

petitioner’s motion was based on changed country circumstances).

                                                                     DISMISSED




                                          -2-